Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment filed 11/30/2020 is acknowledged.
Claims 1-18 are pending.
Claims 4-9 and 13-17, Species B, elected.
Claims 1-3 and 10-12 and 18 Species A not elected, withdrawn.
Claims 1-3, 10-12 and 18, are canceled 
Claims 4-9 and 13-17, have been examined.

Response to Amendment/Remarks
35 USC § 101
8.	The claims as amended did not overcome the 101 rejection as the claim(s) are still directed to an abstract idea without significant more. The claims are still grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims still involve, a financial transaction, initiating a transfer of a digital asset, verify that the asset transfer is valid, add and retrieve the transaction, and insert it into a second database. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. 
9.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of “a plurality of network connected devices, a blockchain, a first and second database”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a financial transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
10.	Dependent claims 5-9 and 14-17 further describe the abstract idea of performs the steps or functions of financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.



35 U.S.C. § 112	
11. 	Applicant’s remarks and amendments to the claims did not resolve all the issues of 35 U.S.C. § 112 rejections, resulting in new grounds of rejection, as described below. The Applicant is of the opinion that “Fig. 10, and paragraphs: [0156] - [0159]. [0156] describes the insertion of a record that may comprise an asset transfer record into a database. [0157] describes a connective component monitoring the database and on detecting the asset transfer record and constructing an asset transfer message. [0158] describes the transmitting of the asset message to the blockchain. [0159] describes validators verifying the asset transfer message, and appending the asset transfer message to the blockchain”. While these devices are correctly reflected in the amendment of claim 13, it is missing in the method claim of claim 4. Therefore, Applicant is advised to amend claim 4, appropriately.
	Also, the claim limitation of “verifying...” being performed subsequently to the “transmitting...” needs to be amended, at the least, as suggested for the purpose of examination, the claims are interpreted as follows:
Claims 4 and 13:
	detecting a presence of an asset transfer transaction;
	verifying that the asset transfer transaction is valid;
	
on a successful verification, adding the asset transfer transaction to a blockchain;
inserting, into a second database, a corresponding record, comprising some or all of the asset transfer transaction;
Claims 6-7, 9 and 15-16:
	“wherein the asset transfer transaction further comprises...;”
35 U.S.C. § 102	
12. 	Applicant’s arguments with respect to claim(s) 4 and 13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101

13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 4-9 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
15.	In the instant case, claims 4-9 are directed to a method, claims 13-17 are directed to a plurality of network connected devices. Therefore, these claims fall within the four statutory categories of invention.
16.	The claim(s) are directed to financial transaction, which is an abstract idea. Specifically, the claims recite the steps of “adding a transfer record to…”; “detecting a presence of the transfer record”; “transmitting an…”; “verifying that the …”; “...adding the ...transfer …”; “retrieving the ...transfer …”; “inserting, into a second... “;  which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
17.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as  “a plurality of network connected devices, a blockchain, a first and a second database”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
18.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a computer device, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of financial transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
Claim 13 recites the additional elements of one or more processors, network connected devices, and storage media, respectively. However, it does no more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, it does no more than using a computer or processor to automate and/or implement the abstract idea of financial transaction. Claim 13 is also not patent eligible.
20.	Dependent claims 5-9 and 14-17 further describe the abstract idea of performs the steps or functions of financial transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 112
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

22.	Claims 4-9 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Broader than the Specification
23.	The following claims recite limitations wherein the Specification does not provide support for the full breadth of the claims.  (MPEP 2163 (II) (A) (3) (a) (ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005))
	Claim 4, the claim is silent what performs the steps of “adding a transfer record…; detecting...; transmitting...; verifying...; ...adding the asset...; retrieving...; inserting...” This limitation would entitle the applicant to more than what applicant has possession over. ("...it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed.")).
24.	Dependent Claims 5-9 are also rejected since they depend on claims 4. 


Not in the Specification
25.	 Claims 4 and 13 recite “transmitting an asset transfer transaction 
to the blockchain...”, then subsequently, “verifying that the asset transfer transaction is 
valid” and “on a successful verification, adding the asset transfer transaction to the
blockchain” However, this does not support the applicant’s specification (PGPub, ¶¶
 [0065], Fig. 7 and ¶¶ [0127]-[0128]).
26.	Dependent Claims 5-9 and 14-17 are also rejected since they each depend on claims 4 and 13, respectively.
27.	For the purpose of examination, the claims are interpreted as follows:
Claims 4 and 13:
	detecting a presence of an asset transfer transaction;
	verifying that the asset transfer transaction is valid;
	
on a successful verification, adding the asset transfer transaction to a blockchain;
inserting, into a second database, a corresponding record, comprising some or all of the asset transfer transaction;
Claims 6-7, 9 and 15-16:
	“wherein the asset transfer transaction further comprises...;”
28.	Dependent Claims 5-9 and 14-17 are also rejected since they depend on claims 4 and 13, respectively. 

Claim Rejections - 35 USC § 112
29.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

30.	Claims 13-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope/Circular Reasoning
31.	The following claims contain limitations which define an unclear scope. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
	Claim 13 recites “A plurality of network connected devices, each comprising: … and one or more of the plurality of network devices for transferring a digital asset, comprising…” This is improper as the plurality of network connected devices cannot comprise itself. The scope is unclear.
	Additionally, claim 13, for reciting “A plurality of network connected devices, each comprising: one or more processors, and storage media comprising computer instructions arranged such that when computer instructions are executed on the one or 
	This renders the claim indefinite, as it is unclear.
32.	Dependent claims 14-17 are also rejected since they depend on claims 13.

Lack of Antecedent Basis
33.	Claim 13 recites “...the plurality of network device...” 
There is insufficient antecedent basis for this language in the claim.
34.	Dependent claims 14-17 are also rejected since they depend on claims 13.



Claim Rejections - 35 USC § 103
35.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	Claims 4-6, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al., (US 2019/0253258 A1) in view of Bibera et al., (US 20180227119 A1).
37.	With respect to claims 4 and 13, Thekadath et al., teaches a method and a
 plurality of network connected devices, each comprising: 
one or more processors, and storage media comprising computer instructions,
arranged such that when computer instructions are executed on the one or more processors of one or more of the plurality of network connected devices, operations are conducted by a first of the plurality of network connected devices, a second of the 
adding a transfer record to”...” comprising- a quantity of the digital 
asset, an owner of the digital asset, a receiver for the digital asset, and an authorization for a transfer of the digital asset from the owner to the receiver (¶¶ [0070], [0130], [0132]-[0135], [0140]).
	detecting a presence of the transfer record (Fig.1 “data element”, ¶¶ [0008], [0121]-[0124], [0129]).
	transmitting an asset transfer transaction to a blockchain, said asset transfer transaction comprising some or all of the transfer record (¶¶ [0018]-[0019], [0137]-[0140]).
	verifying that the asset transfer transaction is valid (¶¶ [0019], [0127]-[0132]).
	
on a successful verification, adding the asset transfer transaction to a blockchain (Fig. 6C step S117, ¶¶ [0132]-[0133]).
retrieving the asset transfer transaction from the blockchain (¶¶ [0132]-[0135]).
inserting, into a second database, a corresponding record, comprising some or all of the asset transfer transaction (Fig. 6C step S119, ¶¶ [0018]-[0019], [0132]-[0136]).
Thekadath did not explicitly disclose
 “...a first database...” 
However, Bibera discloses “...a first database...”  (“central database”, ¶¶ [0030]-[0031]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the transfer request transaction (¶¶ [0070], [0130], [0132]-[0135], [0140]) 

38.	With respect to claims 5 and 14, the combination of Thekadath, in view of 
Bibera discloses all the subject matter as described above with respect to claim 4.
Furthermore, Thekadath discloses, further comprising:
creating a record in the database, said record comprising a one or more balance records of a one or more owners of a one or more digital assets (Fig.6 step S105-S106, ¶¶ [0118]-[0119]). 
retrieving the asset transfer transaction from the blockchain (Fig. 6C step S118-S119, ¶¶ [0059]-[0061], [0133]-[0134]). 
determining a change to the one or more balance records (Fig. 6C step S117-S120, ¶¶ [0128]-[0137), and 
updating, adding or deleting the one or more balance records based on a calculation performed using information contained in the asset transfer transaction (Fig. 6C step S119-S120, ¶¶ [0128]-[0137).

39.	With respect to claims 6 and 15, the combination of Thekadath, in view of 
Bibera discloses all the subject matter as described above with respect to claim 4.
Furthermore, Thekadath discloses:
wherein the asset transfer transaction further comprises one or more of: a plurality of quantities, a plurality of owners, and a plurality of receivers (¶¶ [0103], [0121], [0124]).

40.	With respect to claim 9, the combination of Thekadath, in view of 
Bibera discloses all the subject matter as described above with respect to claim 4.
Furthermore, Thekadath discloses:
wherein the asset transfer transaction further comprises one or more of: a message, a time stamp, a validity period of the asset transfer record, and a checksum of some or all of the transfer record (¶¶ [0030], [0056], [0078] and [0105]-[0107]).

41.	Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thekadath et al., (US 2019/0253258 A1) in view of Bibera et al., (US 2018/0227119 A1) and Perez et al., (US 2018/0240094 A1).

42.	With respect to claims 7 and 16, the combination of Thekadath, in view of 
Bibera discloses all the subject matter as described above with respect to claim 4, but 
does not disclose:
wherein the asset transfer transaction further comprises a plurality of authorizations, and the successful validation comprises a further successful validation of a given number of the plurality of authorizations. 
However, Perez discloses:
wherein the asset transfer transaction further comprises a plurality of authorizations, and the successful validation comprises a further successful validation of a given number of the plurality of authorizations (¶¶ [0093]-[0097]).


43.	With respect to claims 8 and 17, the combination of Thekadath and Bibera in 
view of Perez discloses all the subject matter as described in claim 7 above.
Furthermore, Perez discloses: wherein the given number comprises a one or more of: 
a percentage of the plurality of authorizations, a fixed number of the plurality of 
authorizations, a majority of the plurality of authorizations, or all of the plurality of 
authorizations (¶¶ [0093]-[0097]).


Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

45. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.